           Case 1:20-cv-05761-LGS Document 33 Filed 10/29/20 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 2020                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

cerrington@faillacelaw.com

                                                                       October 27, 2020

VIA ECF
Honorable Lorna G. Schofield.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                  Re:      Mendoza et al v. Kidz Korner of New Rochelle et al.
                           No. 20-cv-5761

Your Honor,

         This firm represents the Plaintiff in the above-referenced matter and writes jointly with
Defendants counsel pursuant to your Order, filed October 9, 2020 (Dkt. 31) in anticipation of the
Initial Conference scheduled for November 5, 2020.

         Plaintiffs’ Statement

         This is an action for money damages brought by Erika Mendoza (“Plaintiff”). Plaintiff brings this
suit alleging violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”),
violations of the New York Labor Law §§ 190 et seq. and 650 et seq. (the “NYLL”), and violations of the
‘spread of hours’ and overtime wage orders of the New York Commission of Labor codified at N.Y.
Comp. Codes R. & Regs. tit. 12, § 142-1.6. Plaintiff further alleges violations of the notice and
recordkeeping requirements of the New York Labor Law.

         Plaintiff was employed at Defendants’ daycare center as a teacher. While her title was “teacher,”
Plaintiff contends that the actual nature of her work does not qualify under FLSA’s exemptions for
learned professionals. At all times Plaintiff was paid by the hour and required to keep her time. She often
worked in excess of fifty hours per week, all compensated at straight time.

         Plaintiff denies any allegations that she has falsified her timesheets.

         Defendants’ Statement

         Defendants deny the allegations in the complaint. Defendants maintain that all hours were tracked
by a punch-in, punch-out electronic system and that the Plaintiff was paid for all hours worked.
Additionally, defendants maintain that all plaintiff’s payments were provided by the online payroll system
Intuit, which provided a detailed payment stub, identifying all federal and state deductions with each
payment.




                           Certified as a minority-owned business in the State of New York
          Case 1:20-cv-05761-LGS Document 33 Filed 10/29/20 Page 2 of 2

February 16, 2017
Page 2



         Furthermore, Plaintiff’s character is called into question because a) the plaintiff never worked at
Kidz Korner of Scarsdale, and despite this fact, she named Kidz Korner of Scarsdale as an employer and a
defendant in this case; and b) it has been revealed that for almost two years while defendant Ivy Rentz
was getting treated for breast cancer and was not able to focus on her business, the plaintiff would often
clock in and out hours before and after her shift was scheduled to start and end, resulting in being paid
several thousands of dollars for hours she never worked. Evidence of this behavior is in the form of direct
communications with the plaintiff, data from the punch-in/out system and witness statements.

        The parties have not exchanged discovery at this time.

        The procedural history, as of the date of this letter, is that plaintiff has filed a complaint on July
24, 2020 (Dkt. 1) and all defendants filed an answered on October 20, 2020 (Dkt. 32), with the exception
of defendant Joy Farmer, who was dismissed from the case by the plaintiff (Dkt. 14-16).

        No motions have been filed or are pending at this time.

       Counsel for the parties have been amicably working together thus far and, as such, intend
to exchange relevant documents within the next two weeks and engage in meaningful settlement
discussions shortly thereafter.

        We thank the Court for its time and attention to this matter.

                                                  Respectfully submitted,

                                                  /s/Clela Errington
                                                  Clela A. Errington, Esq.
                                                  MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                  Attorneys for the Plaintiffs
